Citation Nr: 0124698	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Charcot-Marie-Tooth disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1956 to February 
1957.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which declined to reopen the veteran's claim 
of entitlement to service connection for Charcot-Marie-Tooth 
disease on the basis of new and material evidence.  

The Board notes that a supplemental statement of the case 
issued in October 1999 reopened the veteran's claim on the 
basis of new and material evidence but denied service 
connection on the merits following a de novo review.  Before 
the Board can adjudicate the claim on the merits, however, it 
has a legal duty to consider the requirement of whether new 
and material evidence has been submitted regardless of the 
RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed January 1982 rating decision confirmed and 
continued a December 1981 rating decision that denied the 
veteran's claim of entitlement to service connection for 
Charcot-Marie-Tooth disease.  The veteran was notified of 
that decision by letter dated in February 1982.

2.  The evidence introduced into the record since the January 
1982 rating decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's Charcot-Marie-Tooth disease is a hereditary 
disease which in this case clearly and unmistakably existed 
prior to service.  

4.  This underlying disorder is not shown to have increased 
in severity as a result of service.


CONCLUSIONS OF LAW

1.  An unappealed January 1982 rating decision that confirmed 
and continued a December 1981 rating decision that denied 
service connection for Charcot-Marie-Tooth disease is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2.  The evidence received since the January 1982 rating 
decision is new and material; thus, the claim for service 
connection for Charcot-Marie-Tooth disease is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a); 
20.1105 (2000).

3.  Charcot-Marie-Tooth disease was not incurred in or 
aggravated by the veteran's period of active military service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1132, 1137, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 45, 
630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for Charcot-Marie-
Tooth disease.  He claims that this preexisting condition was 
aggravated by marching and other physical requirements during 
his period of active military service.  He maintains that 
this disorder was asymptomatic at the time he entered 
service, and that he was discharged nine months later because 
this condition worsened.  


I.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Hereditary diseases are not congenital or developmental 
defects.  They are disorders to which a person has a 
hereditary predisposition to develop during his or her 
lifetime.  When they are shown by medical evidence to have 
pre-existed service they are dealt with as any other acquired 
disorder on the basis of service aggravation.  When they 
initially become manifest in service they are dealt with on 
the basis of service incurrence.  If they are disorders for 
which presumptive service connection may be granted, and they 
become manifest to a compensable degree within the first 
post-service year, presumptive service connection may be 
granted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The VA General Counsel has held in 
VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) that the occurrence of a hereditary disease 
under 38 C.F.R. § 3.303(c) during service does not always 
rebut the presumption of soundness and that service 
connection may be granted for hereditary diseases that either 
first manifest themselves during service or that pre-exist 
service and progress at an abnormally high rate during 
service.

The veteran's claim is based on the theory that a preexisting 
condition was aggravated by service.  Under 38 U.S.C.A. § 
1111, a veteran is afforded a presumption of sound condition 
upon entry into service, except for any defects, infirmities, 
or disorders noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such an injury or disease existed 
prior to service and was not aggravated by service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Monroe v. Brown, 4 
Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to symptoms) has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

II.  New and Material Evidence Analysis

In 1981, the veteran filed an original claim for service 
connection for muscular atrophy due to Charcot-Marie-Tooth 
disease.  In a December 1981 rating decision, the RO denied 
the veteran's claim on the basis that this condition existed 
prior to service and was not aggravated beyond that normal 
progression during service.  That decision was confirmed by a 
rating decision issued in January 1982.  The veteran failed 
to seek appellate review within one year after being notified 
of that decision in February 1982.  Therefore, that decision 
is final and is not subject to revision upon the same factual 
basis.  38 U.S.C.A. §§ 7104, 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

The January 1982 rating decision which denied service 
connection for Charcot-Marie-Tooth disease is final, as it 
was the last disposition in which that claim was finally 
disallowed on any basis.  The relevant evidence at that time 
consisted of the veteran's service medical records for the 
period from April 1956 to February 1957.  These records 
documented the veteran's complaints of pain and discomfort 
with walking, initially believed to fit a diagnosis of 
talipes cavus due to Friedreich's ataxia.  Although an 
entrance examination report made no mention of this 
condition, a Medical Board concluded it was a congenital 
condition that existed since birth.  The January 1982 rating 
decision also considered an August 1981 examination report 
from S. M. Sharma, M.D., who attributed the veteran's 
complaints of increasing weakness in the lower extremities to 
a diagnosis of Charcot-Marie-Tooth disease, a hereditary 
disease with initial onset in high school.   Also, of record 
at that time, were two lay statements describing their 
observations of the veteran's deteriorating foot disorder 
since his discharge from service.

Since the January 1982 rating decision, one of the veteran's 
treating podiatrist submitted a March 1999 letter in which he 
stated that he had been treating the veteran's Charcot-Marie-
Tooth disease since July 1998.  He indicated that upon review 
of the veteran's service medical record, it was his opinion 
that the veteran's nine months of service accelerated and 
exacerbated the symptoms of Charcot-Marie-Tooth disease.  He 
stated that the vigorous physical activity expected of an 
enlisted Marine aggravated this condition. 

The Board finds the medical opinion of the veteran's treating 
podiatrist to be new and material, as it bears directly and 
substantially upon the specific matter under consideration.  
The opinion is offered to establish that the veteran's 
Charcot-Marie-Tooth disease was aggravated or made worse by 
activities during service.  In addition, the podiatrist's 
opinion is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Thus, the test for 
new and material evidence set forth in 38 C.F.R. § 3.156 has 
been met, and the claim must be reopened.

III.  Service-Connection Analysis

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that before the Board can address a question that has 
not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  In this case, the Board finds 
that the veteran will not be prejudiced by proceeding to 
adjudicate this issue on the merits.  The RO issued a 
Supplemental Statement of the Case in October 1999 in which 
it denied the veteran's claim on the merits based on a de 
novo review.  That decision notified the veteran of all 
applicable laws and regulations pertaining to service 
connection based on aggravation of a preexisting condition.  
Under these circumstances, the Board may proceed to 
adjudicate this claim without prejudice to the veteran.


A.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects this claim because 
it was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the Court's decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not 
considered the appellant's claim pursuant to the guidance set 
forth in the VCAA and its implementing regulations.  The 
Board notes that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  As 
explained below, prior to the changes, the RO took action 
that is consistent with the notification and assistance 
provisions of the new law and regulations.  Therefore, the 
Board's decision to proceed in adjudicating this particular 
claim does not prejudice the appellant in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

First, pursuant to the VCAA, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statement of the case and supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran and 
his representative of the evidence necessary to substantiate 
his claim; specifically, these documents notify the veteran 
of the need to show that his Charcot-Marie-Tooth disease was 
incurred in or aggravated by service.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
have an opportunity to apply the specific provisions of the 
VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C. § 5103A).  The RO also obtained VA and private 
clinical reports from healthcare professionals who have 
treated the veteran's Charcot-Marie-Tooth disease.  The Board 
also has obtained an opinion from a VA neurologist who 
reviewed the entire claims file and commented on whether his 
Charcot-Marie-Tooth disease was aggravated by service.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The Board notes that two private 
physicians submitted letters indicating that they had been 
treating the veteran's Charcot-Marie-Tooth disease.  Although 
neither physician submitted treatment records, the letters 
associated with the claims file include summaries of their 
findings.

The Board thus, finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and its 
implementing regulations.  Accordingly, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

B.  Discussion

The initial questions in this case are whether the veteran's 
Charcot-Marie-Tooth disease is a hereditary disease and if 
so, what was the date of onset of the disease.  The veteran's 
April 1956 entrance examination report was entirely normal 
and made no reference to any neurological or orthopedic 
problems.  Thus, the presumption of soundness applies in this 
case.  However, the Board finds that his presumption has been 
rebutted, as medical evidence clearly demonstrates that the 
veteran's Charcot-Marie-Tooth disease is a hereditary disease 
that, in this case, existed prior to his military enlistment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When hospitalized in December 1956 for talipes cavus due to 
Friedrichs ataxia, the veteran stated he had always had a 
foot deformity albeit reportedly asymptomatic prior to 
service.  Following a physical examination, a Medical Board 
proceeding concluded that this was a congenital condition 
that existed since birth.  However, virtually all of the 
post-service medical evidence indicates that the veteran's 
inservice symptoms were attributable to Charcot-Marie-Tooth 
disease.  As noted above, in Dr. Sharma in 1981 clearly 
indicated that the veteran's Charcot-Marie-Tooth disease was 
hereditary; the initial onset of leg weakness was reported to 
have been in high school.  At the time of a June 1987, Social 
Security Administration examination, the veteran reported a 
history of weakness in his legs and difficulty walking since 
early childhood with symptoms gradually worsening since 1981; 
the diagnosis was Charcot-Marie-Tooth disease (hereditary).  
One of the veteran's treating podiatrists in December 1999 
indicated that the veteran's cavus deformity was not 
congenital as had been diagnosed on separation, but due to 
the progressive neurological condition of Charcot-Marie-Tooth 
disease, and in April 2000, he concluded that the veteran's 
military service more than likely accelerated and exacerbated 
the symptoms of the veteran's Charcot-Marie-Tooth disease.  
The VA neurologist also indicated that Charcot-Marie-Tooth 
disease is a well-known hereditary and progressive form of 
muscular atrophy and that it was likely that the disease was 
beginning to manifest itself when the veteran enlisted 
although he continued to characterize the veteran's talipes 
cavus demonstrated in service as "congenital."  Further, he 
indicated that while the veteran may not have had "full 
blown" Charcot-Marie-Tooth disease in service or shortly 
after discharge, he did have symptoms of the disease which on 
entrance and in service would have caused him a good deal of 
limitations in performing the physical demands placed on him 
while on active duty.  In June 2001, another private examiner 
also appeared to associate the veteran's orthopedic (pes 
cavus) and neurological symptoms shown in service to the 
later made diagnosis of Charcot-Marie-Tooth disease.  He 
thus, found that the veteran had symptoms of that disease 
process in service.

The Board finds that these reports and the remaining evidence 
of record, when considered collectively, indicate that the 
veteran's Charcot-Marie-Tooth disease is a hereditary 
disease, and that the veteran likely had symptoms of the 
disease, including the manifestation of the cavus deformity, 
prior to and on entrance into service.  The Board finds this 
to constitute clear and unmistakable evidence that the 
veteran's Charcot-Marie-Tooth disease existed prior to 
service, thereby rebutting the presumption of soundness 
afforded to the veteran by law. 

Thus, since the Board finds that the medical evidence of 
record clearly indicates that the veteran's Charcot-Marie-
Tooth disease is a hereditary disease that, in this case, 
preexisted service, the Board must therefore determine 
whether the veteran's preexisting Charcot-Marie-Tooth disease 
was aggravated during service.  As noted above, a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to natural progress of that 
disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition has worsened.  
Hunt, 1 Vet. App. at 296-97.

Service medical records indicate that symptoms related to the 
veteran's preexisting Charcot-Marie-Tooth disease was likely 
exacerbated during service.  The April 1956 entrance 
examination report showed no deformity of either lower 
extremity.  In December 1956, it was noted that the veteran 
was hospitalized in Japan because of a congenital deformity 
of both feet which prevented him from performing long 
marches.  Upon neurological examination, it was initially 
believed that his symptoms were related to a diagnosis of 
talipes cavus due to Friedrichs ataxia.  This was noted to be 
a disqualifying defect.  

In January 1957, the veteran was transferred to a Naval 
hospital in Virginia for further disposition.  A report from 
that admission documented the veteran's history of being 
unable to carry out ordinary duties of service, namely 
marching and prolonged standing.  The veteran reported that 
he had always had this preexisting foot deformity but that it 
caused no problem prior to service.  His then-current 
complaints involved considerable discomfort and pain in both 
feet with walking and carrying out the necessary duties 
required of a Marine.  Upon physical examination, the veteran 
was in no acute distress.  The examiner observed that both 
feet had a marked but typical cavus deformity.  This was 
considered to be a typical claw foot deformity.  Both ankle 
joints demonstrated full range of motion, while his forefoot 
joints exhibited some limitation of motion.  The extensor and 
flexor muscles in both legs appeared normal.  Neurological 
examination was within normal limits.  X-rays confirmed the 
presence of a "very typical cavus deformity with the 
presence of typically classified clawfoot."  Based on these 
findings, the Medical Board concluded that the veteran had 
severe bilateral congenital talipes cavus, which existed 
since birth.  It was thus determined that the veteran did not 
meet the minimum requirements of military service.  As a 
result, the veteran was discharged from service in February 
1957. 

The Board finds that these records document a worsening of 
the symptoms associated with the veteran's preexisting 
Charcot-Marie-Tooth disease during service.  In this regard, 
the Board points out that no deformity of either foot was 
identified in April 1956 when the veteran entered service, 
but that he was discharged just nine months later because he 
could not meet the minimum requirements of military service 
due to bilateral talipes cavus.  Accordingly, the Board must 
now determine whether such worsening represented an actual 
increase in disability, and whether any such increase in 
disability was due to the natural progression of the disease.  

In August 1981, S. M. Sharma, M.D., evaluated the veteran for 
complaints of  increasing weakness of the legs, which 
initially began in high school.  The veteran also reported a 
two to three year history of weakness of the hands.  A 
physical examination revealed that the veteran's feet were 
numb and that his gait was poor.  Dr. Sharma said the 
veteran's legs were wasted from the ankles to the upper 
knees.  The anterior compartment muscles were wasted, with 
complete loss of dorsiflexion.  The hands were also wasted on 
both sides.  Deep reflexes were absent.  Dr. Sharma's 
diagnostic impression was peroneal muscular atrophy--Charcot-
Marie-Tooth disease.  He explained that this was a hereditary 
disease, that the progression was very slow, and that no 
treatment would arrest the course of progression.  

The record contains several letters from a VA podiatrist who 
had been treating the veteran for painful and weak feet since 
July 1998.  In a December 1998 letter, the podiatrist stated 
that the veteran was diagnosed with Charcot-Marie-Tooth 
disease with resultant anterior cavus foot deformity and 
anterior leg muscle weakness.  The podiatrist noted that the 
veteran was medically discharged from service for 
"congenital pes cavus deformity."  He indicated that the 
medical discharge diagnosis was in error and explained that 
the cavus deformity was not congenital but due to Charcot-
Marie-Tooth, a progressive neurological condition.  In a 
March 1999 letter, the podiatrist expressed his belief that, 
based on a review of the service medical records, the 
veteran's nine months of service accelerated and exacerbated 
the symptoms of Charcot-Marie-Tooth disease.  The podiatrist 
stated that the vigorous physical activity expected of an 
enlisted Marine aggravated this condition.  The podiatrist 
said his opinion was based, in part, on the fact that the 
veteran entered service as a healthy, eighteen-year-old man 
and was discharged nine months later with a progressive 
debilitating disease.  The podiatrist then stated: "I am 
certain that it accelerated the appearance of symptoms."  

Based on the podiatrist's opinion, and in light of the recent 
amendment concerning the duty to assist, the Board requested 
an expert medical opinion through the VA Veterans Health 
Administration (VHA) concerning the likelihood that the 
veteran's Charcot-Marie-Tooth disease was aggravated by 
service.  In a March 2001 opinion, the chief of the neurology 
section at a VA medical center reviewed the veteran's claims 
file and offered the following opinions:

Charcot-Marie-Tooth disease is a well known 
hereditary and progressive form of muscular 
atrophy and usually affects more than one member 
of a family.  Although pes cavus can be present 
from birth, the onset of the disease can be in 
the early 20s or 30s.  Given that the veteran was 
18 when he enlisted, it is likely that the 
disease was beginning to manifest itself at that 
point.  It is also my opinion that the veteran's 
active service period could not have possibly 
accelerated the appearance of his symptoms.  
Charcot-Marie-Tooth disease is a congenital 
condition, and physical exercise, while making 
the symptoms more pronounced, does not change the 
date of onset or severity of the disease.  The 
congenital talipes cavus demonstrated during 
service was in all likelihood already present 
when the veteran first enlisted, although it 
could have been less symptomatic.  The full blown 
Charcot-Marie-Tooth disease may not have been 
manifest during service or even shortly after the 
veteran's discharge.  It is my opinion that the 
veteran's disease onset was not in any way 
influenced by service, rather he became more 
aware of his symptoms as a result of physical 
exertion.  The veteran's condition would 
certainly have caused him a good deal of 
limitation in performing the physical demands 
placed on him during his active period of 
service.

In a June 2001 letter, R.D. Fernando, M.D., said he 
first saw the veteran in June 2001 for Charcot-Marie-
Tooth disease.  Dr. Fernando explained that the veteran 
had a form of Charcot-Marie-Tooth disease, and that 
electromyography (EMG) findings also revealed a 
neuropathic condition similar to Charcot-Marie-Tooth 
disease.  Based on a review of the service medical 
records, Dr. Fernando explained that the veteran's 
complaints appeared to be related to Charcot-Marie-
Tooth disease.  He said the neuropathic condition and 
the associated orthopedic condition (pes cavus) 
resulted in pain and an inability to participate in 
strenuous physical activities.  Dr. Fernando then 
opined that the veteran's foot symptoms, which resulted 
in his military discharge, was due to orthopedic and 
neuropathic conditions secondary to Charcot-Marie-Tooth 
disease.

In evaluating the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's Charcot-Marie-Tooth disease increased in 
severity as a result of service; rather, the evidence shows 
that any increase in symptoms during service was due to the 
natural progression of the disease.  

The only medical evidence which addresses the issue of 
whether the veteran's preexisting Charcot-Marie-Tooth disease 
was aggravated by service are the opinions provided by the 
veteran's treating VA podiatrist, as well as the opinions 
provided by a VA neurologist following a VHA request.  After 
carefully reviewing these opinions, the Board finds that the 
neurologist's opinion that the veteran's Charcot-Marie-Tooth 
disease was not aggravated by service is of greater probative 
value than that of the treating podiatrist.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases). 

The Board rejects the argument that the podiatrist's opinion 
is of greater probative value because he actually treated the 
veteran's Charcot-Marie-Tooth disease, whereas the 
neurologist based his opinion on a review of the claims file.  
The Court has declined to adopt a "treating physician rule" 
under which a treating physician's opinion would be given 
greater weight than that of a VA or other physician.  Winsett 
v. West, 11 Vet. App. 420 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993).  However, although the Court has 
specifically rejected the "treating physician rule", the 
Board is obligated to articulate reasons or bases for 
rejecting the medical opinion of a treating physician.  
Guerrieri, 4 Vet. App. at 470-471.  

According to the Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] 
adjudicators. . ."  Id.  The Board points out that, in 
rendering an opinion concerning whether the veteran's 
preexisting Charcot-Marie-Tooth disease was aggravated by 
service, a personal examination of the veteran is not needed.  
The central issue in this case is not the nature or severity 
of the veteran's current disability due to Charcot-Marie-
Tooth disease, but rather whether this condition was 
aggravated by service.  These questions can be adequately 
resolved by a review of the veteran's claims file, as was 
done by the neurologist.  

The Board further notes that the podiatrist's opinion and the 
neurologist opinions are in many respects not inconsistent.  
However, the Board observes that while the podiatrist opinion 
was based on review of a service medical record, the 
neurologist's opinion was based on a review of the entire 
claims file, including the service medical records, post-
service records as well as the podiatrist's opinion.  See 
Bielby v. Brown, 7 Vet. App. 260, 268 (1994) (holding that, 
when an independent medical opinion is sought by VA 
adjudicators, the examiner must, at a minimum, be requested 
to review a claimant's file as to military service and 
medical conditions while in service; otherwise, the opinion 
is considered uninformed and valueless on the issue of 
causation); see also Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran).  Furthermore, the 
neurologist's discussion focused on aggravation of the 
underlying condition, as opposed to the podiatrist's opinion 
which appeared to focus on aggravation of the veteran's 
symptoms.  See Hunt, 1 Vet. App. at 297 (holding that 
temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened).  

The Board acknowledges that the veteran's symptoms due to 
Charcot-Marie-Tooth disease were either exacerbated by the 
physical requirements of service as indicated by his VA 
podiatrist or he became more aware of his symptoms of 
Charcot-Marie-Tooth disease as a result of physical exertion 
performed by him in service as indicated by the VA 
neurologist.  Specifically, the VA podiatrist indicated that 
the veteran's service more than likely accelerated and 
exacerbated the symptoms of his Charcot-Marie-Tooth disease 
and aggravated the condition.  The VA neurologist, appearing 
to disagree with the podiatrist, indicated that the veteran's 
active service could not possibly have accelerated the 
appearance of symptoms; however, he also clearly indicated 
that although physical exercise does not change the date of 
onset or severity of the disease, it may make the symptoms 
more pronounced.  He emphasized that while the veteran's 
military service in no way influenced the onset of Charcot-
Marie-Tooth disease, and that the veteran may not have had 
full-blown Charcot-Marie-Tooth disease in service or even 
shortly after discharge, the veteran may have been more aware 
of his symptoms as a result of physical exertion in service.  
However, the issue in this case is whether the underlying 
condition was made worse as a result of service.  According 
to the neurologist, the evidence suggests not.  The Board 
must accord significant weight to the VA neurologist's 
opinion in this regard which is based on a review of the 
entire evidentiary record and which also appears to meet the 
standards of fairness, as the opinion was obtained through a 
process that presented the questions in a neutral and 
objective manner, expressing only those facts that are 
relevant to the questions posed to ensure impartiality.  
Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  

The Board has also considered various lay statements in 
support of the veteran's claim.  The veteran offered 
testimony before a hearing officer at the RO in May 1999, as 
well as before the undersigned member of the Board during a 
videoconference hearing in July 2000.  The veteran's wife 
also testified at the videoconference hearing.  The veteran 
and his wife essentially maintained that his Charcot-Marie-
Tooth disease was aggravated by his period of service.  They 
alleged that he had no problems until boot camp, and that he 
left service nine months later with a debilitating 
disability.  They also testified as to the current nature and 
severity of this disability, stating that he had a difficulty 
walking due to severe pain and weakness of the lower 
extremities.  

The veteran also submitted statements from two friends.  In a 
VA Form 21-4148 (Statement in Support of Claim) dated in 
December 1981, V. H. stated that he had observed the 
veteran's disability involving his lower extremities worsen 
since his discharge from service in 1957.  In a VA Form 21-
4138 dated in December 1981, O.T indicated that he evaluated 
the veteran in 1957, and observed the veteran's ability to 
walk decrease greatly over time.  However, according to the 
medical evidence of record, Charcot-Marie-Tooth disease is a 
slowly progressive neurological disorder and the Board does 
not dispute the observations regarding worsening symptoms 
after service.  As noted, above, that is not the question to 
be resolved in this case.  In this regard, the Board does not 
question the veracity of the veteran, his wife, or his two 
friends.  However, the record does not reflect that any of 
these individuals are competent to offer an opinion as to the 
aggravation of his preexisting neurological disorder as a 
result of service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1994) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Although the veteran can report his symptoms, his 
statements as to the cause of any claimed aggravation must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a matter of law, 
lay persons without a medical education are not qualified to 
provide a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay 
persons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for Charcot-Marie-Tooth disease.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000).  Thus, the appeal is denied.


ORDER

Service connection for Charcot-Marie-Tooth disease is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

